PER CURIAM.
L.P. appeals after an adjudication of delinquency. The probation order dated July 6, 2004 placed L.P. on probation but did not specify the time period.
The offense that L.P. was found to have committed was resisting an officer without violence, in violation of section 843.02, Florida Statutes (2003). That offense is a first degree misdemeanor for which the legal maximum punishment is incarceration for one year. See id. §§ 843.02, 775.082(4). That being so, the duration of the probation order cannot exceed one year. See P.I.W. v. State, 827 So.2d 383 (Fla. 3d DCA 2002); § 985.231(1)(a)1.a., Fla. Stat. (2003).
We therefore reverse the sentencing order in part and remand for the trial court to specify a period of probation not exceeding one year. The remainder of the probation order and the adjudicatory order are affirmed.
Affirmed in part, reversed in part and remanded for further proceedings consistent herewith.